Case: 5:19-cr-00010-JMH-MAS Doc #: 36 Filed: 02/06/19 Page: 1 of 1 - Page ID#: 189



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY               Eaatern District of Kentucky
                             CENTRAL DIVISION
                                                                          FILED
                                LEXINGTON                                FEB - 6 20f9
                                                                         AT LEXINGTON
 CRIMINAL ACTION NO. 5:19-CR-10-S-JMH-MAS                               ROBERT R. CARR
                                                                   CLERK U.S. DISTRICT COURT

 UNITED STATES OF AMERICA                                                 PLAINTIFF


 v.                       MOTION OF UNITED STATES
                          FOR ISSUANCE OF SUMMONS

 AUSTIN EDWARD NEDVED                                                DEFENDANT
     aka USMC1991,
     aka NEDVEDTECHNOLOGIES,
     aka THATWHITECOLLARTHUGLYFE, and
     aka JIMMYGLYNN494159

                                   * * * * *
       The United States moves for the issuance of summons for the presence of the

 Defendant, AUSTIN EDWARD NEDVED, to answer the felony charges returned by the

 Grand Jury on February 6, 2019.

                                      Respectfully submitted,


                                      ROBERT M. DUNCAN, JR.
                                      UNITED STATES ATTORNEY



                                   By:A~'-
                                      Assistant United States Attorney
                                      260 W. Vine Street, Suite 300
                                      Lexington, Kentucky 40507-1612
                                      (859) 685-4885
                                      FAX (859) 233-2747
                                      Kathryn.Anderson@usdoj.gov
